 Case 4:20-cv-00957-SDJ Document 35 Filed 01/22/21 Page 1 of 3 PageID #: 636




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.                §
                                          §
v.                                        §    CIVIL NO. 4:20-CV-957-SDJ
                                          §
GOOGLE LLC                                §

                                      ORDER

      Before the Court is Plaintiffs’ “Urgent Motion for an Interim Protective Order

to Provide Defendant’s Outside Attorneys Only with an Unredacted Version of the

Complaint.” (Dkt. #17). In that motion, Plaintiffs request that the Court: (1) enter an

interim protective order restricting disclosure of Plaintiffs’ unredacted complaint to

only those outside attorneys retained by Defendant Google LLC (“Google”); and (2) set

a Rule 16 management conference for January 28, 2021.

      In its response, Google has confirmed that it does not oppose entry of the

proposed interim protective order or setting a management conference on the date

requested. (Dkt. #31). However, Google requests that it be allowed fifty (50) days from

service of the unredacted complaint on its outside counsel to answer or otherwise

respond to Plaintiffs’ complaint. The Court notes that Google has also filed a “Motion

to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) and Memorandum in Support.”

(Dkt. #28).

      Having considered the motion and the response, the Court concludes that the

motion should be GRANTED in part and DENIED in part. Plaintiffs’ motion is

granted as to the entry of an interim protective order, which will be entered by




                                          1
 Case 4:20-cv-00957-SDJ Document 35 Filed 01/22/21 Page 2 of 3 PageID #: 637




separate order. Plaintiffs’ motion is denied as to the requested Rule 16 management

conference on January 28, 2021.

      Google has had a largely unredacted copy of Plaintiffs’ complaint for

approximately a month, and Google’s 1404(a) motion demonstrates substantial

familiarity with Plaintiffs’ allegations and claims. See (Dkt. #28). Accordingly,

although the complaint is lengthy and complex, the Court deems it sufficient to allow

Google thirty (30) days from service of the unredacted complaint on its outside

counsel to answer or otherwise respond to Plaintiffs’ complaint.

      The Court therefore ORDERS Google to answer or otherwise respond to

Plaintiffs’ complaint within thirty (30) days following service of Plaintiffs’

unredacted complaint.

      Because the Court anticipates that Google will not have answered or otherwise

responded to Plaintiffs’ complaint in the next two weeks, it would be premature to

issue an Order Governing Proceedings and hold a Rule 16 management conference in

this timeframe. However, the Court concludes that, given the procedural posture of

this case, holding a preliminary scheduling conference in the near term will assist

the Court and the parties.

      It is therefore ORDERED that a preliminary scheduling conference will take

place on February 4, 2021, at 10:00 a.m. in Room 105 of the United States

Courthouse, 7940 Preston Road, Plano, Texas, 75024. 1



      1  Should counsel wish to appear at the scheduling conference by video, counsel may
contact the Court for instructions on doing so.



                                           2
 Case 4:20-cv-00957-SDJ Document 35 Filed 01/22/21 Page 3 of 3 PageID #: 638




       Finally, the parties are further ORDERED to confer on the terms of an

appropriate protective order to address and govern confidentiality issues in this case

and to submit a proposed protective order with the Court as soon as practicable. 2


             So ORDERED and SIGNED this 22nd day of January, 2021.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE




       2In conferring on the terms of a protective order, the parties should be aware of the
Eastern District of Texas’s General Order Regarding Procedures for the Filing, Service, and
Management of Highly Sensitive Documents. General Order 21-02 (Jan. 19, 2021).


                                             3
